Citation Nr: 1755678	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  03-28 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right eye disability, to include as secondary to service-connected traumatic glaucoma and cataract of the left eye.

2.  Entitlement to a rating in excess of 30 percent for service-connected traumatic glaucoma and cataract of the left eye.

3.  Entitlement to a rating in excess of 10 percent for service-connected right elbow, status-post surgery prior to June 20, 2017, and a rating higher than 50 percent thereafter.

4.  Entitlement to a compensable initial rating for service-connected limitation of extension of the right elbow.

5.  Entitlement to a compensable initial rating for service-connected limitation of supination of the right elbow prior to June 20, 2017, and a rating higher than 30 percent thereafter.

6.  Entitlement to special monthly compensation based upon the need for aid and attendance and/or housebound status.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a November 2005 rating decision, the RO confirmed and continued a 30 percent evaluation for the Veteran's service-connected traumatic glaucoma and cataract of the left eye.  In an April 2007 rating decision the RO denied service connection for a right eye disability.  The RO also denied a claim of entitlement to an increased rating for right elbow disability, status-post surgery.

By decision dated February 2009, the Board, in pertinent part, denied service connection for a right eye disability.  In addition, the Board denied the Veteran's claims for increased ratings of the left eye and the right elbow.

The Veteran appealed the Board's denials to the United States Court of Appeals for Veterans Claims (Court).  In a March 2011 Memorandum decision, the Court, in pertinent part, reversed the Board's February 2009 findings as to the claim of service connection for right eye disability, as well as the claims of increased ratings for left eye and right elbow and remanded the case for readjudication in compliance with the directives specified in the Court's decision.

In an August 2011 decision, the Board in pertinent part, remanded the issues of entitlement to service connection for right eye disability, as well as the claims of entitlement to increased ratings for left eye disability and right elbow disability.

In a January 2014 rating decision, the RO denied the Veteran's claim of entitlement to special monthly compensation for aid and attendance and/or housebound status.  The Veteran disagreed with the denial and perfected an appeal.

In a March 2015 rating decision, the RO granted separate evaluations for limitation of extension and supination of the right elbow and assigned noncompensable evaluations from August 3, 2006.  In addition, service connection was granted for surgical scar of the right elbow and a noncompensable evaluation was assigned from October 27, 2011.  The Veteran disagreed with the assigned ratings; he also expressed disagreement with the effective dates of service connection.  
The Veteran perfected an appeal as to these claims in August 2016.

In May 2017 the Board remanded the claim for service connection for a right eye disability, the claims for increased ratings for the right elbow and traumatic glaucoma and cataract of the left eye, and the claim for entitlement to special monthly compensation, for additional development.  That Board decision also granted an increased rating for hemorrhoids and migraine headaches, and denied the claim for an increased rating for a right elbow scar.  The Board also denied claims for earlier effective dates for the grant of service connection for migraine headaches, limitation of supination of the right elbow and limitation of extension of the right elbow.  

In a rating decision in July 2017 the RO increased the Veteran's disability rating for limitation of flexion, status post right elbow surgery, to 50 percent effective June 20, 2017.  The Veteran was also granted a 30 percent disability rating for impairment of supination, right elbow, effective June 20, 2017.  Because the increased ratings do not represent a grant of the maximum benefits allowable, the issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

Since the RO last considered the claims, additional evidence has been added to the Veteran's claims file, the Veteran waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304.  

In November 2017, the Veteran revoked the power of attorney for Thomas E. Andrews, III, who had previously represented him in the appeal.  The Board recognizes the Veteran as proceeding pro se.

The claims for increased ratings for migraine headaches, tinnitus, a cervical spine disability, a psychiatric disorder, and; claims for service connection for hearing loss, a back condition, left arm and hand, bladder condition, a bilateral shoulder condition, bilateral foot and toe disorders, a disorder of the hands and fingers, dizziness and obesity, have been raised by the record in multiple statements in October 2017, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The claims for increased ratings for limitation of extension of the right elbow, limitation of supination of the right elbow, and right elbow, status-post surgery, as well as the claim for special monthly compensation based upon the need for aid and attendance and/or housebound status, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

As previously noted when the appeal was before the Board in May 2017, the issue of the propriety of recoupment of special separation pay will be addressed in a separate decision.  See BVA Directive 8430,14(c)(10)(a)(2) (providing that because they differ from other issues so greatly, separate decisions shall be issued in overpayment cases in order to produce more understandable decision documents).





FINDINGS OF FACT

1.  Prior to June 2017, the Veteran's service-connected left eye disability resulted in visual acuity of hand motion only, and he was not blind in his nonservice-connected right eye.

2.  Resolving all doubt in the Veteran's favor, from June 2017, the veteran has bilateral eye blindness, because his service-connected left eye was manifested by blindness (5/200) vision and his nonservice-connected right eye resulted in visual acuity of light perception only.

3.  In August 2017, prior to the promulgation of a decision in the appeal, VA received notification that the Veteran wished to withdraw from appeal his claim for service connection for a right eye disability.


CONCLUSIONS OF LAW

1.  Prior to June 2017, the criteria for an evaluation in excess of 30 percent for glaucoma and cataract of the left eye have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.383, 4.84a, Diagnostic Codes 6013, 6070 (2008).

2.  For the appeal period beginning June 2017, the criteria for an initial rating of 100 percent for glaucoma and cataract of the left eye have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.383(a), 4.84a, Diagnostic Code  6067 (2008).

3.  The criteria for withdrawal of the appeal as to the issue of entitlement to service connection for a right eye disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Higher Ratings

The Veteran was found to have traumatic glaucoma and a cataract in the left eye in May 2002, which the RO found to be related to boxing injuries that he incurred in service.  The Veteran contends that he is entitled to a rating higher than 30 percent for his left eye disability, characterized as traumatic glaucoma and cataract of the left eye.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected left eye disability has been evaluated on the basis of impaired visual acuity under Diagnostic Codes 6013-6070.  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  

The Veteran was initially granted service connection for his left eye disability by a July 2003 rating decision, and a 10 percent evaluation was assigned.  In a May 2004 rating decision the RO increased the rating for the left eye disability from 10 to 30 percent, effective January 12, 2004.  Service connection is not in effect for any disability of the right eye.

Diagnostic Code 6013 contemplates open-angle glaucoma and the Veteran's left eye disability has been captioned to include glaucoma.  Diagnostic Code 6013 provides a minimum 10 percent evaluation if continuous medication is used and directs the rater to evaluate glaucoma based on visual impairment.  Preoperative traumatic cataracts are also rated based on impairment of vision 38 C F R § 4.84a, Diagnostic Codes 6013 and 6027.

Under Diagnostic Code 6070, blindness in one eye (having only light perception) warrants a 30 percent evaluation, in addition to special monthly compensation, when corrected visual acuity in the other eye is 20/40 (6/12).  38 C.F.R. §§ 4.75, 4.84a, Diagnostic Code 6070 (2008).  

Under the version of 38 C.F.R. § 3.383 (a)(1), only when a veteran has blindness in one eye which is service-connected and nonservice-connected blindness in the other eye, will the eye be evaluated as if both disabilities were service connected.  38 U.S.C.A. § 1160; 38 C.F.R. § 3.383 (2008).  Absent total blindness, visual acuity in the nonservice-connected eye is considered to be normal irrespective of any vision disability in that eye.  Id; Villano v. Brown, 10 Vet. App. 248, 250 (1997).

Loss of use or blindness of one eye, having only light perception, will be held to exist when there is inability to recognize test letters at 1 foot (.30 m.) and when further examination of the eyes reveals that perception of objects, hand movements or counting fingers cannot be accomplished at 3 feet (.91 m.), lesser extents of visions, particularly perception of objects, hand movements or counting fingers at distances less than 3 feet (.91 m.), being considered of negligible utility.  With visual acuity 5/200 (1.5/60) or less or the visual field reduced to 5 degrees concentric contraction, in either event in both eyes, the question of entitlement on account of regular aid and attendance will be determined on the facts in the individual case.  38 C.F.R. § 4.79.

The Board notes that during the pendency of the appeal, the applicable rating criteria for eye disabilities, found at 38 C.F.R. §§ 4.75 to 4.84a, were amended effective December 10, 2008.  The Board notes that the revised schedular criteria for the eye does not include former Diagnostic Code 6070.  The December 2008 revisions are only applicable to applications for benefits received by the VA on or after December 10, 2008.  See 73 Fed. Reg. 66,543 -66,554 (November 10, 2008).  To whatever extent the changes could be relevant in this case, the Board notes that the changes are only applicable to claims filed on or after the effective date of the regulation change, December 10, 2008.  See 73 Fed. Reg. 66,543 -66,554 (November 10, 2008).  As the present claim was filed before that date, the changes are not applicable.

Impairment of visual acuity is rated under Table V and Diagnostic Codes 6061-6079, 38 C.F.R. § 4.83a (2008).  Visual acuity is rated based upon the best distant vision obtainable after correction by glasses.  38 C.F.R. § 4.75 (2008).

Eye impairment is rated on the basis of impairment of central visual acuity. Diagnostic Codes 6061-6079 contain the criteria to evaluate impairment of central visual acuity.  38 C.F.R. § 4.84a (2008).

A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity in both eyes is 20/70; (2) corrected visual acuity in one eye is 20/100 and the other eye is 20/70; (3) corrected visual acuity in one eye is 20/200 in one eye and 20/50 in the other eye; (4) corrected visual acuity in one eye is 15/200 and 20/50 in the other eye; (5) corrected visual acuity in one eye is 10/200 and 20/40 in the other eye; (6) corrected visual acuity in one eye is 5/200 and 20/40 in the other eye; or (7) blindness of one eye and corrected vision to 20/40 in the other eye.  38 C.F.R. § 4.84a, Diagnostic Codes 6070, 6074, 6076, 6077, 6078 (2008).

A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 20/200 and 20/70 in the other eye; (2) corrected visual acuity of one eye is to 15/200 and 20/70 in the other eye; (3) corrected visual acuity in one eye is to 10/200 and 20/50 in the other eye; (4) corrected visual acuity is to 5/200 in one eye and 20/50 in the other eye; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/50 and 20/40, respectively, in the other eye.  38 C.F.R. § 4.84a, Diagnostic Codes, 6066, 6070, 6073, 6076 (2008).

A 50 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is to 20/100 in both eyes; (2) corrected visual acuity is to 10/200 in one eye and to 20/70 in the other eye; (3) corrected visual acuity is to 5/200 in one eye and 20/70 in the other eye; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/70 and 20/50, respectively.  38 C.F.R. § 4.84a, Diagnostic Codes, 6065, 6069, 6073, 6076, 6078 (2008).

A 60 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/100; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/100; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/100; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/100; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/100 or 20/70 or 20/100, respectively.  38 C.F.R. § 4.84a, Diagnostic Codes, 6065, 6069, 6073, 6076 (2008).

A 70 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/200; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/200; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/200; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/200; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/200.  38 C.F.R. § 4.84a, Diagnostic Codes 6064, 6068, 6072, 6075 (2008).

An 80 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 15/200 and the other eye is 15/100; (2) corrected visual acuity of one eye is to 10/200 and the other eye is to 15/200; (3) corrected visual acuity of one eye is to 5/200 and the other eye is to 15/200; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 15/200.  38 C.F.R. § 4.84a, Diagnostic Codes 6064, 6068, 6072, 6075 (2008).

A 90 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 10/200 and the other eye is 10/100; (2) corrected visual acuity of one eye is to 5/200 and the other eye is to 10/200; or (3) blindness or anatomical loss of one eye and corrected vision in the other eye to 10/200.  38 C.F.R. § 4.84a, Diagnostic Codes 6064, 6068, 6072, 6075 (2008).

A 100 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 5/200 and the other eye is 5/100; (2) blindness or anatomical loss of one eye and corrected vision in the other eye to 5/200; or (3) blindness or anatomical loss of both eyes.  38 C.F.R. § 4.84a, Diagnostic Codes 6061, 6062, 6063, 6067, 6071 (2008).

In addition, 38 C.F.R. § 4.76 (2008) provides that measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  Under 38 C.F.R. § 4.76a (2008), ratings are assigned based on impairment of field vision, as follows.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual field in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III.  The degrees lost are then added together to determine the total degrees lost.  This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by 8 represents the average contraction for rating purposes.  38 C.F.R. § 4.76a (2008).

According to Table III in 38 C.F.R. § 4.76a (2008), the normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55.  The total visual field is 500 degrees.

Diagnostic Code 6080 provides that concentric contraction of visual field to 5 degrees warrants a 100 percent disability rating for bilateral loss, a 30 percent disability rating for unilateral loss, or is rated as 5/200 (1.5/60).  Concentric contraction of visual field to 15 degrees, but not to 5 degrees, warrants a 70 percent disability rating for bilateral loss, a 20 percent disability rating for unilateral loss, or is rated as 20/200 (6/60).  Concentric contraction of visual field to 30 degrees, but not to 15 degrees, warrants a 50 percent disability rating for bilateral loss, a 10 percent disability rating for unilateral loss, or is rated as 20/100 (6/30).  Concentric contraction of visual field to 45 degrees, but not to 30 degrees, warrants a 30 percent disability rating for bilateral loss, a 10 percent disability rating for unilateral loss, or is rated as 20/70 (6/21).  Concentric contraction of visual field to 60 degrees, but not to 45 degrees, warrants a 20 percent disability rating for bilateral loss, a 10 percent disability rating for unilateral loss, or is rated as 20/50 (6/15). Bilateral loss of the temporal half of the visual field warrants a 30 percent disability rating, unilateral loss warrants a 10 percent disability rating, or is rated as 20/70 (6/21).  Bilateral loss of the nasal half of the visual field warrants a 20 percent disability rating, unilateral warrants a 10 percent disability rating, or is rated as 20/50 (6/15).  38 C.F.R. § 4.84a, Diagnostic Code 6080 (2008).

On VA examination in August 2005 the Veteran's corrected visual acuity of the left eye was hand motion at distance and near.  Uncorrected visual acuity at distance in the right eye was 20/20.  Uncorrected visual acuity at near in the right eye was 20/20.  Goldmann visual field testing of the left eye revealed constriction to 5 degrees with only a central island of vision remaining. 

On VA examination of the eyes conducted in April 2008 the Veteran's visual acuity in the right eye was 20/50, and left eye was 20/hand motion.  Visual fields were normal in the right eye and difficult to assess in the left eye because of the Veteran's very poor vision.  

On VA examination in November 2011, uncorrected visual acuity at distance the right eye 20/400, in the left eye there was light perception.  Uncorrected visual acuity near right 20/400.  Corrected visual acuity at near right eye 20/50, and 20/100 at distance.  Confrontation visual fields were at least 360 degrees.  As a result Humphrey automated Goldmann visual field was performed using a III-4e isopter.  Visual field in the right eye was unreliable due to excessive fixation losses.  Visual fields measured approximately 30 degrees superiorly, 50 degrees temporally, 30 degrees inferiorly and 30 degrees nasally.  The left eye showed no measurement at all due to the Veteran's light perception visual acuity. 

The Veteran's vision was evaluated by a private ophthalmologist in February 2012.  With correction, vision in the right eye was 20/100 and hand motion at 3 feet in the left eye.  Confrontational field on the right was normal.  

An August 2016 VA ophthalmology report showed the Veteran's left eye only had visual acuity of hand motion.  The right eye vision loss was 20/250.  

On VA examination in October 2016, visual acuity for uncorrected near and distance vision in the right eye was 10/200, and 5/200 in the left eye.  Corrected near and distance vision in the left eye was 5/200.  Right eye corrected near and distance visual acuity was 20/200.  The Veteran was unable to recognize test letters at one foot or closer with his left eye.  There was contraction, complete loss of the left visual field. 

The medical findings establish that prior to June 2016 the Veteran is not blind in his nonservice-connected right eye.  Since he was not blind in this eye, his visual acuity in the right eye must be considered to be normal.  Thus, while he was only able to see hand motions in his left eye, and he was unable to recognize test letters at one foot or closer, the 30 percent evaluation that had been assigned was appropriate.  The Board concludes, accordingly, that prior to June 2016 the preponderance of the evidence is against the claim for a higher rating for glaucoma and cataract of the left eye prior to June 2016.

The Veteran underwent a VA eye examination in June 2016.  Upon physical examination, it was noted that the Veteran's visual acuity in the right eye was 20/200.  Left eye distance vision, corrected and uncorrected, was 5/200.  The examiner noted that the Veteran's right eye vision was limited to no more than light perception only with loss of visual field on the temporal half, nasal half, inferior half and superior half of visual field.  He was unable to recognize test letters at one foot or closer with the right eye, and he was unable to perceive objects, hand movements, or count fingers at three feet.  There was scotoma affecting at least 1/4 of the visual field in the right eye.  The examiner noted legal (statutory) blindness (visual field diameter of 20 degrees or less in the better eye) based upon visual field loss.  

As noted above, compensation is payable for the combination of service-connected and nonservice-connected disabilities of blindness in one eye as a result of service-connected disability and blindness in the other eye as a result of nonservice-connected disability as if both disabilities were service-connected, provided the nonservice-connected disability is not the result of the Veteran's own willful misconduct.  38 U.S.C.A. § 1160; 38 C.F.R. § 3.383 (a). 

For the appellate period beginning on June 12, 2016, the Veteran's left eye disability was manifest by visual acuity of 5/200.  Regarding the Veteran's right eye visual acuity, vision was limited to no more than light perception with loss of visual field on the temporal half, nasal half, inferior half and superior half of visual field.  He was unable to recognize test letters at one foot or closer with the right eye, and he was unable to perceive objects, hand movements, or count fingers at three feet.  Thus, it appears that the Veteran was blind for VA purposes, bilaterally, as of June 2017, and as such, a 100 percent rating is warranted pursuant to 38 C.F.R. §§ 3.383  and 4.84a, Diagnostic Code 6067.  

Given the evidence as outlined above, the Board finds that when resolving all reasonable doubt in favor of the Veteran he meets the criteria for assignment of a 100 percent rating for his eye disability under Diagnostic Code 6067, effective June 2017.  Specifically, he has only light perception in his right eye and remaining sight in his left eye of 5/200.  

The Board notes that the AOJ granted Special Monthly Compensation (SMC) K-1 based on loss of use of one eye from April 11, 2003, and for loss of use of a creative organ, from January 3, 2011.  The AOJ must consider and modify the Veteran's SMC awards to reflect the newly assigned 100 percent rating for his left eye disability as of June 2017.  

Accordingly, the Board finds that prior to June 2017, the criteria for a disability rating higher than 30 percent were not met.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that effective June 2017 the criteria for a 100 percent rating are met for traumatic glaucoma and cataract of the left eye.  38 U.S.C. § 5107(b) (West 2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Withdrawal

An appeal may be withdrawn by an appellant or his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative on the record during a hearing before the Board or in writing.  38 C.F.R. § 20.204.  A written withdrawal must include the name of the appellant, the file number, and a statement that the appeal is withdrawn.  Id. 

In August 2017, VA received a written, signed statement from the Veteran's former representative of record, and who was representing the Veteran at that time, withdrawing his appeal in connection with his claim of entitlement to service connection for a right eye disability.  The August 2017 written statement meets the requirements for a written withdrawal, as it includes the Veteran's name, file number, and a statement the appeal is withdrawn.  Accordingly, the Board finds that the Veteran has clearly and unambiguously withdrawn the appeal of the claim of entitlement to service connection for a right eye disability.  There is no remaining allegation of error of fact or law for appellate consideration with respect to this issue.  Therefore, the Board does not have jurisdiction to review it, and it is dismissed.


ORDER

Prior to June 2017, a disability rating higher than 30 percent for traumatic glaucoma and cataract of the left eye is denied.

Since June 2017, a rating of 100 percent for traumatic glaucoma and cataract of the left eye is granted, subject to the laws and regulations governing payment of monetary awards.

The appeal regarding the claim of entitlement to service connection for a right eye disability is dismissed.


REMAND

Regrettably, additional development is required prior to appellate review.  A Court or Board remand confers upon the appellant the right to compliance with that order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  In May 2017, the Board remanded the appeal to the AOJ for additional development, primarily for a VA examination of the right elbow.  Unfortunately, there was inadequate compliance with the remand directives, so another remand is required.  Id.   

As noted in the prior Board remand, the Court has held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include range of motion testing "for pain on both active and passive motion [and] weight-bearing and nonweight-bearing and if possible, with range of the opposite undamaged joint."  Correia v. McDonald, 28 Vet. App. 158, 170 (2016).  The Court specifically found that it was not competent to determine whether upper extremities are or can be weight-bearing.

The Board previously remanded this case for a VA examination that complied with the requirements of Correia, supra.  While the June 2017 VA examination report noted objective evidence of pain on passive range of motion testing and in non-weight bearing, it does not include range of motion testing for pain on both active and passive motion as required by Correia.  Therefore, the Board finds that a remand is necessary in order to conduct another VA examination.  See 38 C.F.R. 
§ 4.59 (2017); Correia, supra; Stegall, supra.  When adjudicating the claims the AOJ should be mindful of the Court's holdings in DeLuca v. Brown, 8 Vet. App. 202 (1995) and Mitchell v. Shinseki, 25 Vet. App. 32 (2011) regarding painful motion.

Additionally, the VA elbow examination will assess the current severity of the Veteran's service-connected left elbow disabilities and may therefore be pertinent to the Veteran's SMC claim.  As determination with respect to the claims for increased ratings for the left elbow disorders may have an impact upon consideration of entitlement to a higher rate of SMC, the Board finds that these issues are inextricably intertwined.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to defer the claim on appeal pending the adjudication of the inextricably intertwined claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, Board consideration of the merits of the Veteran's SMC claim is deferred pending a VA examination for the Veteran's increased rating claims for the left elbow disorders.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant ongoing VA treatment records dated since November 2017.

2.  After the development requested above has been completed, schedule the Veteran for a VA examination to assess the current severity of his service-connected right elbow disabilities, to include any functional effects.  The Veteran's claims file should be made available to and reviewed by the examiner, and he or she must indicate whether such review was accomplished.

a) The examiner should determine the range of motion of the Veteran's right elbow in degrees.  Range of motion testing must include both passive and active motion, as well as in weight-bearing and nonweight-bearing conditions, and the range of the opposite undamaged joint, where applicable.  It should be indicated whether and at what point during the Veteran's range of motion the Veteran experiences any limitation of motion that is specifically attributable to pain.  Further, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use, weakened movement, excess fatigability, or incoordination should be indicated.

If the Veteran endorses flare-ups of symptoms the examiner must comment on the functional limitations of the right elbow during flare-ups, and the effect of pain on range of motion.  If there is no flare-up at the time of the examination, the examiner is asked to opine on further functional limitations based on the Veteran's subjective complaints and history.  

b) The examiner should assess the impact of the Veteran's service connected right elbow disabilities on his activities of daily living, including his occupational functioning. 

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that an examiner's report that she/ he cannot provide and opinion without resort to mere speculation is inadequate unless the examiner provides a rationale for that statement.

3.  Then, adjudicate the claims.  If any benefit is denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


